Title: To James Madison from Anthony Merry, 12 April 1805
From: Merry, Anthony
To: Madison, James


Sir,
Washington April 12th. 1805
I have had the Honor to receive your Letter of the 9th. of this Month, together with the Documents referred to in it, respecting the Impressment, by His Majesty’s Sloop Busy, of Martin George from the American Schooner Henrietta, of Elisha Morris and Peter Douglass from the Brig Traveller, and of several other Seamen from the Ship Manhattan, which had been detained by the same Sloop of War on Suspicion of having Enemy’s Property on board, and sent to Bermudas for Adjudication by the Vice-Admiralty Court at that Place.
It is, Sir, with infinite Regret that I find myself under the necessity of making a particular Reply to the Observations with which you have thought proper to accompany your Complaints upon the Transactions above stated: but the Duties of my Situation seem to demand such a Reply, lest Silence on my Part should be construed into an Acquiescence in the Principles announced and implied by those Observations.
Your first Remark, Sir, is upon the Courtesy and Forbearance said to have been observed on this Occasion by the Application made by theDeputy Mayor of New York to His Majesty’s Consul General for the Release of the Men in Question. To this I have the Honor to say, that unless it be meant to be implied (which I cannot permit myself to suppose) that Force of Arms should, without any Preface, have been used for the Purpose of rescuing the Men, it would seem necessary that an Application for their Release should have been addressed either directly to the Commander of His Majesty’s Ship, or through the Channel, which may be considered as the more natural and usual, and was, perhaps, the more easy to the Mayor, of the Consul General; and that, upon this Reflection, it appears to me difficult to term with Propriety Courtesy and Forbearance what in Fact was a Matter of Necessity.
Your second Observation applies to the Extension of the same Forbearance, which is stated to have been carried certainly to the utmost Limit, by the Deputy Mayor after the unsatisfactory Answer he received from Mr. Barclay of the 7th. of March. I must confess to you, Sir, that I am at a Loss to perceive the general Impropriety of that Answer. It is to be remarked that the Seamen of the Manhattan had not been impressed into His Majesty’s Service, and that the Captain of the Sloop who detained her, being responsible for the Result of the Adjudication of the vice-admiralty Court, could not with Propriety and Safety to himself discharge the Seamen at New York without the Consent and Approbation of the Owners, who, as having the Seamen in their Service, would seem to have more properly the Command and Disposal of them than the Deputy Mayor; whilst it appears that the owners, instead of wishing the Men to be released, had requested of the Commander of the Sloop to convey them to Bermuda for the Purpose of navigating the Ship Manhattan in the Event of her being released. Notwithstanding this Circumstance Captain Bryan, upon being made acquainted with the Mayor’s Application to Mr. Barclay, did offer to discharge the Men provided he was released in a regular Manner from the Responsibility for them under which he was placed to the Owners. Finally it appears, even by the Confession of the Deputy Mayor in a Note subjoined to the Correspondence, that all the Seamen belonging to the Manhattan were actually sent on Shore, which Measure, as I have learnt by Consul General Barclay’s Report to me on the Subject when the Transaction took Place, was adopted by Captain Bryan upon being made acquainted with the Mayor’s further Instances for their Release, that Officer trusting that the latter’s repeated Representations and Demands might serve as a Justification to him for acting contrary to the general Rules of the Service, in Cases of the Detention of Neutral vessels, as well as against the express Wishes of the Owners of the particular Ship in Question. From these Considerations I must again avow to you, Sir, that I cannot possibly conceive how His Majesty’s Consul General and the Commander of His Majesty’s Sloop, instead of meriting the severe Comments and Censure which you have judged fit to bestow upon their Conduct in that Part of your Letter to which I have now the Honor to reply, could have acted with more Deference and attention to the Mayors Application.
It is afterwards stated, as a Point admitted, that there was no Room for the Detention of the Manhattan, that the only Portion of the Adventure deemed suspicious was a Part of the Cargo, and that, as the Capture was made a little to the Northward of Bermuda a greater Respect for the Interest of the concerned would have been manifested by not bringing the Men away from their Ship. I am equally at a loss, Sir, to find in Mr. Barclay’s Correspondence where the Point alluded to is admitted. His only Expression on this Subject (in his Letter of the 9th. March) is the following—“in the Event of her (the Ship) being released by the Court of Vice-Admiralty which in their and my Opinion is probable, although a Part of her Cargo may be condemned.” The latter Phrase is certainly very far from implying an Admission that there was no Room for the Detention of the Ship; and, in answer to the other Circumstances cited, I have the Honor to observe, that it is the universal Practice to take away the Seamen from Vessels which are detained, for the obvious Purpose of preventing a Rescue, that the Manhattan was detained when His Majesty’s Sloop Busy was on her Passage from Bermuda to New York, and that she was sent to Bermuda for Adjudication without being accompanied by the Busy. Had the latter proceeded with her to that Island, where she would be in safe Custody, the Crew of the Manhattan would naturally have been left there to wait the Result of the Trial.
From the Observations which You have made in that Part of your Letter which follows immediately the Passage to which I have just had the Honor to reply, it is, as I am able to comprehend, to be understood as asserted that the two Men impressed from the Brig Traveller, on a strong Suspicion of their being British Subjects, notwithstanding the Protections which they presented as American Citizens, were not put on Shore at New York—a Circumstance which is adduced to prove the little Confidence that was to be placed in Captain Bryan’s intended Conduct in Regard to the Crew of the Manhattan. Now, Sir, I have the Honor to acquaint you as a Fact reported to me by Consul General Barclay that, even previously to the Application of the Mayor for the Discharge of the Seamen belonging to the Manhattan, the Two Individuals in Question from the Brig Traveller had been put on Shore as soon as Captain Bryan had received satisfactory Proof of their being American Citizens.
The Declaration which you have thought proper to make, in commenting upon the Consul General’s Correspondence, that the United States cannot accede to the Claim of any Nation to take from their Vessels, on the high Seas, any Description of Persons except Soldiers in the actual Service of an Enemy, and your subsequent Observation, that the Pretension of British Seamen, voluntarily engaging on board American Vessels, not being to be Kept as much to their Engagements as American Seamen engaging on board British Ships of War, are, I am sorry to say, so diametrically in opposition to the Right which His Majesty and His Predecessors have asserted for ages of reclaiming from a foreign Service the Subjects of Great-Britain, whether they are found on the high Seas or in the Ports of His own Dominions, a Right which is, I believe, equally exercised by every other Nation, that it must be permitted to me, Sir, in Compliance with my Duty, to express to you that I cannot acquiesce in either of the Principles you have stated, as well as to take the Liberty of bringing to your Recollection that the Practice of Keeping foreign Seamen Who enter voluntarily on board National Ships to their Engagements was sanctioned by the American Government itself in the striking Instance which I had the Honor to represent to you verbally a few Months Since of six British Seamen who deserted from a British Vessel in the Harbour of Charleston (leaving her in the greatest Distress) and entered on board a Tender of the United States, the Commanding Officer of which would not permit a warrant which had been issued by a Magistrate of the Place against the Men for a Breach of the Contract, or Articles, which they had signed with the Master of the British Vessel, to be served upon them. The Men in Question were accordingly brought to Washington and sent in a Frigate of the United States to the Mediterranean.
Your Letter, Sir, contains further a Declaration that Seamen on board American Vessels are not bound to have written or other Evidence of their being Citizens, any more than those on board British vessels are bound to have Evidence of their being Subjects of His Majesty, or actually provide themselves with it, with some Observations upon the Impropriety of Proof being required of the Parties themselves to shew that the Protections which they have to present have been properly granted, and concludes with a Remark upon the Incredibility and Disrespect of Mr. Barclay’s Assertion that there are as many British Subjects cloathed with Certificates from the Custom-Houses of the United States as Americans. In Answer to the foregoing Points, I will have the Honor to observe (without, however, Knowing exactly the Origin of the Protections in Question) that the Evidence of the Citizenship of Mariners on board American Vessels seems to be connected with, and rendered necessary by, the right asserted by His Majesty of reclaiming the Subjects of Great Britain from a foreign Service, and by the great Similarity in their Persons and Language between British and Americans, which would probably require the same Precaution on the Part of His Majesty’s Government in regard to His Subjects were the United States engaged in so extensive a War as His Majesty is at present, and were they to exercise the same Right of reclaiming their Citizens from foreign Service. The Two other Points alluded to are connected with each other. I certainly cannot pretend to justify Mr. Barclay’s Assertion in the Extent to which he has made it, and I am sorry that he should have exceeded by it the Bounds of Credibility: but I can, at the same Time, appeal with Safety to your own Candour, and to the Notoriety of the Circumstance, for the Veracity of his Assertion in Part, and for the Existence of the Frauds which are practised by British Seamen in procuring protections as American Citizens, as well as of the too great Facility with which such Protections are granted, to an Extent which is extremely prejudicial to His Majesty’s Service and to the Interests of His Subjects at large.
There only remains, Sir, for me to advert to the Impressment of Martin George from the Schooner Henrietta, concerning which I shall not fail to write immediately to Captain Bryan’s Superior Officer.
I beg of you to be persuaded that it gives me the greatest Pain to have been obliged to trouble you with so long a Letter; but, on the one Hand, the Attention due from me to your Representations, and on the other, that which I owe to the Interests of my Sovereign and my Country, have appeared to me to render it indispensibly necessary. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry
